MILLS, Judge.
Grandison appeals summary denial of his motion for postconviction relief. We reverse.
The motion alleges that Grandison was held in the county jail for various periods following arrests for violations of probation. He is entitled to have his sentence credited with the time spent in jail during these episodes and during the period between his initial arrest and the entering of the probation order. Calhoun v. State, 403 So.2d 1082 (Fla. 1st DCA 1981).
The trial court is directed to give Grandi-son credit for these periods. Due to the apparent closeness of the expiration of the recomputed sentence, our mandate shall issue immediately.
ERVIN and WIGGINTON, JJ., concur.